MEMORANDUM **
June E. Willems appeals pro se the district court’s judgment dismissing her civil rights action for lack of standing. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
On appeal, Willems does not challenge the district court’s conclusion that she lacks standing to bring this action because her claims are part of her bankruptcy estate. See 11 U.S.C. § 541(a)(1); Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 n. 2 (9th Cir.1994) (only a representative of the bankruptcy estate has *444standing to prosecute claims of debtor arising out of prepetition events). Her sole contention on appeal is that there were procedural errors in the underlying bankruptcy court proceedings in which she was adjudged bankrupt. This contention fails because bankruptcy court orders are not subject to collateral attack in other courts. See Celotex Corp. v. Edwards, 514 U.S. 300, 313, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.